410 F.2d 757
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HEVI-DUTY ELECTRIC COMPANY, a Division of Sola Basic Industries, Inc., Respondent.
No. 13034.
United States Court of Appeals Fourth Circuit.
Argued May 7, 1969.
Decided May 16, 1969.

Edward E. Wall, Atty., N. L. R. B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Glen M. Bendixsen, Atty., N. L. R. B., on brief), for petitioner.
Herbert P. Wiedemann, Milwaukee, Wis. (F. Roberts Hanning, Jr., Milwaukee, Wis., on brief), for respondent.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board's order of July 1, 1968, 172 NLRB No. 98, required the Hevi-Duty Electric Company, a Division of Sola Basic Industries, to bargain collectively with the union purporting to represent its employees at the Goldsboro, North Carolina plant. In this, the Board overruled the employer's objections to the validity of the union's election as the representative. The exception was to the refusal of the Board to allow a conventional hearing on the objections. Instead, decision was made on the Regional Director's report after investigating the charges and considering ex parte affidavits and statements of witnesses.


2
Concededly, such a hearing is demandable if the objections and exceptions raise material and substantial factual issues. NLRB v. Bata Shoe Company, 377 F.2d 821, 826 (4 Cir. 1967). The Board concluded they did not. Because we cannot say that the Board's action was unsustainable in law upon the facts found, or that there was not substantial support in the evidence for these findings, we must deny the company's petition to set the order aside, and grant the Board's petition for its enforcement.


3
Enforcement granted.